63 So.3d 879 (2011)
Lori TAPPER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-947.
District Court of Appeal of Florida, Fourth District.
June 15, 2011.
Carey Haughwout, Public Defender, and Richard B. Greene, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The appellant, Lori Tapper (hereinafter "defendant"), appeals revocation of her probation after the trial court found that she violated its terms by using intoxicants to excess not prescribed by a physician. We find no abuse of discretion in the trial court finding and determining valid grounds to revoke defendant's probation. However, a formal, written order of revocation *880 of probation is required pursuant to Florida Rule of Criminal Procedure 3.995. See Green v. State, 23 So.3d 820, 821 (Fla. 4th DCA 2009). We affirm the revocation of probation and subsequent sentence, but remand the case for the trial court to enter a written order of revocation of probation.
MAY, DAMOORGIAN and CONNER, JJ., concur.